DETAILED ACTION

Applicant’s amendment and response received on 3/17/22 has been entered. Claims 2-5, 10-11, 13-18, and 24 have been canceled, and new claims 31-35 have been added. Claims 1, 6-9, 12, 19-23, and 25-35 are currently pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous action. 
Claim Rejections - 35 USC § 102


The rejection of claims 1-14, and 19-30 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0306352 (May 23, 2017), hereafter referred to as Wabl et al., is withdrawn over canceled claims 2-5, 10-11, 13-14, and 24, withdrawn over claims 1, 6-9, 12, 19-23, and 25-28 in view of applicant’s amendments to the claims, and maintained over claims 29-30. 
In regards to amended claims 1, 6-9, 12, 19-23, and 25-28, the claims have been amended to recite that the endogenous rodent kappa locus of the rodent or rodent cell comprises a replacement of the rodent kappa locus Vkappa and J kappa gene segments with canine Vlambda gene segments and canine Jlambda gene segments, and a replacement of the rodent kappa constant region gene segment with a rodent lambda constant region gene segment. While Wabl et al. provides broad teachings which encompass this embodiment, Wabl et al. does not specifically teach the embodiment where the endogenous rodent kappa locus comprises canine Vlambda and J lambda gene segments and a rodent Clambda gene segment. 
In regards to claims 29 and 30, the applicant argues that the amendments to the claims overcomes the rejection since Wabl does not teach the exact structure of the mouse of claim 1. Applicant’s amendments to the claims and arguments have not been found persuasive. Claims 29 and 30 are drawn to products which are either an antibody or antibody binding domain obtained from a hybridoma derived from a B cell of a transgenic mouse of claim 1 (claim 29), or a nucleic acid sequence of a VH, D, JH, or a VL or JL gene segment coding sequence produced in a hybridoma derived from a B cell of a transgenic mouse of claim 1 (claim 30). Neither of these claims include the structure of the transgenic mouse of claim 1. The structure of the product of claim 29 is an antibody or antibody binding domain which, in view of the transgenic mouse of claim 1, comprises either a chimeric light chain comprising a canine lambda variable region and a mouse lambda constant region, or simply the canine lambda variable region, and the structure of the product of claim 39 is a nucleic acid sequence of essentially any immunoglobulin gene segment present in the mouse of claim 1, including native endogenous mouse VH, DH, or JH gene segments or canine VH, DH, or JH heavy chain gene segments. Wabl, as set forth in the rejection of record, teaches transgenic mice which produce B cells which produce antibodies comprising partly canine light chains including canine light chain comprising a canine lambda variable region and a mouse lambda constant region (Wabl et al., paragraph 148 and 152). Wabl et al. also teaches sequences encoding canine immunoglobulin variable regions cloned from B cells from the transgenic rodents (Wabl et al., paragraph 53). The placement of a partly canine locus in either an endogenous mouse kappa or lambda locus would not change the structure of a rearranged chimeric lambda light chain expressed from the introduced canine V lambda and J lambda gene segments, or the binding domain thereof, or the nucleic sequence of the rearranged heavy chain variable region V, D, or J gene segments, or partly canine lambda light chain region V or J gene segments. As such, it is maintained that the antibodies and nucleic acid sequences taught by Wabl meet the structural limitations of claims 29 and 30 and thus anticipate these claims.

Claim Rejections - 35 USC § 103

The rejection of claims 1 and 15-18 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0306352 (May 23, 2017), hereafter referred to as Wabl et al., in view of U.S. Patent Application Publication 2013/0263293 (October 3, 2013), hereafter referred to as Bradley et al., is withdrawn over canceled claims 15-18, and further withdrawn over claim 1 in view of applicant’s amendments to the claim which now recites that the endogenous rodent kappa locus of the rodent or rodent cell comprises a replacement of the rodent kappa locus Vkappa and J kappa gene segments with canine Vlambda gene segments and canine Jlambda gene segments, and a replacement of the rodent kappa constant region gene segment with a rodent lambda constant region gene segment. While Wabl et al. provides broad teachings which encompass this embodiment, neither Wabl et al. nor Bradley et al. teach the embodiment where the endogenous rodent kappa locus comprises canine Vlambda and J lambda gene segments and a rodent Clambda gene segment. 

Applicant’s amendments to the claims have necessitated the following new grounds of rejection under 35 U.S.C. 103.

Claims 1, 6-9, 12, 19-23, and 25-35 are newly rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0306352 (May 23, 2017), hereafter referred to as Wabl et al., in view of U.S. Patent Application Publication 2019/0223418 (July 25, 2019), hereafter referred to as Murphy et al., with an effective filing date of 12/5/17, and Martin et al. (2018) Immunogenetics, Vol. 70, 223-236.
Wabl et al. teaches a rodent cell and a transgenic rodent whose genome comprises a partly canine Ig locus with canine VL and JL gene segments and endogenous non-canine regulatory and scaffold sequences inserted into an endogenous light chain locus, preferably replacing the endogenous VL-JL gene sequences (Wabl et al., paragraphs 15, 17, and 21). Wabl et al. teaches that the rodent is a mouse or rat (Wabl et al., paragraphs 16, and 32). In addition, Wabl et al. teaches a rodent cell or transgenic rodent whose genome further comprises a partly canine Ig locus comprising canine VH, DH, and JH gene segments, endogenous mouse/rat non-coding regulatory and scaffold sequence, and an ADAM6 gene sequence inserted into endogenous heavy chain locus and preferably replacing endogenous VH-DH-JH (Wabl et al., paragraphs 19 and 23). Wabl et al. teaches that the endogenous regulatory sequences include promoters. splice sites, RSS, and enhancers, such as an intronic enhancer (Wabl et al., paragraphs 24, 53, and 69). Wabl et al. also teaches that the transgenic rodents express chimeric antibodies consisting of fully canine heavy and/or light chain variable domains in conjunction with endogenous/native constant regions (Wabl et al., paragraph 33). Wabl et al. further teaches method of making the transgenic rodents using genetically modified ES cells (Wabl et al., paragraph 27).  Wabl et al. also teaches B cells derived from the transgenic rodents, immortalized B cells and hybridomas made using B cells from the transgenic rodents (Wabl et al., paragraphs 34 and 36). In addition, Wabl et al. teaches sequences encoding canine immunoglobulin variable regions cloned from B cells from the transgenic rodents (Wabl et al., paragraph 53). 
Wabl et al. teaches that the genome of the transgenic rodents can comprise partly canine Vh, Vlambda, or V kappa loci, or combinations thereof (Wabl et al., paragraph 68). Specific examples include example 4 and Figure 9 which teaches to replace the mouse Vk-Jk genomic sequence at the endogenous mouse kappa locus with a partly canine Vk-JK locus (K-K) or a partly canine Vlambda-Jlambda locus (L-K) (Wabl et al., paragraphs 133, 135, and 138). Wabl et al. teaches that the endogenous kappa locus can be homozygous for K-K or that one allele of endogenous kappa locus is K-K and the other is L-K (Wabl et al., paragraphs 138-139). Wabl et al. teaches that these mice are bred to the partly canine heavy chain mice (Wabl et al., paragraph 139). Wabl et al. also provides an example 5 which teaches to replace the mouse endogenous J-C units of lambda locus with canine Vlambda gene segments and an array of canine/mouse lambda- J-C units where each unit comprises a canine Jlambda gene segment and mouse Clambda constant gene embedded within noncoding sequence from the mouse lambda locus, and where the mouse Clambda constant gene segments are C1 and/or C2 and/or C3 (Wabl et al., paragraph 148 and 152). Wabl et al. further teaches in the examples to breed the various mouse strains to create mice that carry a homozygous partly canine heavy chain locus, a homozygous partly canine K-K kappa locus, and a homozygous partly canine (L-L) lambda locus, OR mice carrying a homozygous partly a homozygous partly canine heavy chain locus, a heterozygous partly canine K-K kappa locus on one allele and a heterozygous partly canine L-K kappa locus on the other allele, and a homozygous partly canine (L-L) lambda locus (Wabl et al., paragraph 153). In the latter example, lambda variable domains are derived from both the L-K locus and the L-L locus (Wabl et al., paragraph 153). 
While Wabl et al. broadly teaches to replace mouse endogenous sequence within a light chain locus with a partly canine locus comprising canine V lambda, canine J lambda gene segments, and mouse C lambda gene segment(s) embedded within noncoding endogenous light chain sequence, Wabl does not specifically teach the embodiment where the partly canine locus comprising canine V lambda, canine J lambda gene segments, and mouse C lambda gene segment(s) are inserted into the endogenous kappa locus replacing the endogenous genes. Wabl et al. further does not specifically teach to insert at least 20, or at least 50, or at least 70 canine V lambda gene segments. 
Murphy et al. supplements Wabl by teaching similar transgenic rodents expressing chimeric light chains comprising heterologous variable regions and mouse constant regions, and provides detailed guidance for several strategies for successfully producing a transgenic mouse expressing the chimeric light chains. In particular, Murphy et al. teaches a rodent, whose germline genome includes: an engineered endogenous immunoglobulin kappa light chain locus comprising one or more human V lambda  gene segments, one or more human J lambda  gene segments, and one or more C lambda genes, where the one or more human V lambda  gene segments and the one or more human J lambda  gene segments are operably linked to the one or more C lambda genes, where the rodent lacks a rodent C kappa gene at the engineered endogenous immunoglobulin   kappa locus, and where the C lambda gene is rodent C lambda gene such as mouse or rodent C lamb 1, 2, or 3 (Murphy et al., paragraphs 5-10, 496, 504, and 507). Murphy et al. further exemplifies the generation of a rodent whose endogenous Vk, Jk, and Ck gene segments have been replaced by multiple human V lambda and human J lambda gene segments operably linked to a rodent lambda constant region gene segment, and teaches that not only are antibodies comprising chimeric human lambda variable/ mouse constant region light chain produced in the transgenic mice, but that 90% of the B cells present in the mouse produce the chimeric lambda antibodies (Murphy et al., paragraph 507). Murphy et al. also teaches to insert a large number of heterologous V lambda gene segments, such as all the human V lambda gene segments from cluster A, B, and C (Murphy et al., paragraph 407). Martin et al. further supplements Wabl and Murphy by teaching that the sequences for the lambda light chain locus had been obtained from a number of different dog breeds and further provides a detailed map of the canine lambda light chain locus which contains 162 canine lambda gene segments (Murphy et al., pages 225-227, Table 3 and Figure 2). 
Thus, in view of the teachings of Wabl to make a transgenic mouse whose genome comprises a partly canine lambda light chain locus comprising canine V lambda, canine J lambda gene segments, and mouse C lambda gene segment(s), either in the order of canine V lambda genes, canine J lambda genes, and mouse C lambda genes, or in the order of  canine V lambda genes, and multiple canine J lambda-mouse C lambda units, embedded within noncoding endogenous mouse light chain sequence in order to produce chimeric canine/mouse light chains, the teachings and motivation provided by Murphy et al. to make a mouse with multiple heterologous V lambda gene segments, multiple  heterologous J lambda gene segments, and multiple mouse C lambda gene segments replacing the endogenous Vk, Jk, and Ck gene segments in the endogenous mouse lambda locus, and where 90% of the mouse B cells express chimeric lambda antibodies, and the teachings of Martin et al. for the canine lambda locus structure and gene segment sequences, it would have been prima facie obvious to the skilled artisan at the time of filing to make a transgenic mouse according to Wabl where the partly canine lambda V and J gene segments and mouse lambda C gene segments are inserted into the endogenous mouse kappa locus, thereby replacing the endogenous mouse kappa V, J, and C gene segments, with a reasonable expectation of success. Further, based on the teachings of Murphy that a large number of heterologous V lambda gene segments can be introduced, and the teachings of Martin for the canine lambda locus structure and gene segment sequences which include 162 canine V lambda gene segments, it would have been prima facie obvious to the skilled artisan to include at least 20, at least 40, or at least 70 canine lambda gene segments in a transgenic mouse as taught by Wabl in view of Murphy et al., and Martin, with a reasonable expectation of success. 

Double Patenting

The rejection of claims 1-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,662,256, hereafter referred to as the ‘256 patent, in view of U.S. Patent Application Publication 2013/0263293 (October 3, 2013), hereafter referred to as Bradley et al., is withdrawn in view of applicant’s amendments to or cancellation of the claims. 

Applicant’s amendments have necessitated the following new grounds of rejection. 

Claims 1, 6-9, 12, 19-23, and 25-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,662,256, hereafter referred to as the ‘256 patent, in view of U.S. Patent Application Publication 2019/0223418 (July 25, 2019), hereafter referred to as Murphy et al., with an effective filing date of 12/5/17, and Martin et al. (2018) Immunogenetics, Vol. 70, 223-236.
The ‘256 patent claims are both broader and narrower than the instant claims. The ‘256 patent claims recite a transgenic mouse, a species of rodent, whose genome comprises a replacement of an entire endogenous immunoglobulin variable region gene locus with a partly canine locus comprising canine VH, DH, and JH and/or canine VL and JL coding sequences and mouse immunoglobulin variable gene locus non-coding regulatory sequences and wherein the mouse produces immunoglobulin chains comprised of canine variable domains and mouse constant domains. The ‘256 patent claims further recite that the non-coding sequence includes promoters, splice sites and RSS, and that the partly canine locus further comprises ADAM6. The ’256 patent claims also recite that the VL and VL coding sequences are Vkappa and Jkappa or V and J gene segments.
The ‘256 patent claims, which broadly encompassing the additional limitations recited in the instant claims, do not specifically recite that the partly canine locus comprising canine V lambda and canine J lambda gene segments further comprises a mouse C lambda gene segment(s), or that the partly canine lambda locus is inserted into the endogenous mouse kappa locus, and further does not recite a limitation regarding the number of canine V lambda gene segments present in the partly canine lambda locus.
Murphy et al. supplements the ‘256 patent claims by teaching similar transgenic rodents expressing chimeric light chains comprising heterologous variable regions and mouse constant regions, and provides detailed guidance for several strategies for successfully producing a transgenic mouse expressing the chimeric light chains. In particular, Murphy et al. teaches a rodent, whose germline genome includes: an engineered endogenous immunoglobulin kappa light chain locus comprising one or more human V lambda  gene segments, one or more human J lambda  gene segments, and one or more C lambda genes, where the one or more human V lambda  gene segments and the one or more human J lambda  gene segments are operably linked to the one or more C lambda genes, where the rodent lacks a rodent C kappa gene at the engineered endogenous immunoglobulin   kappa locus, and where the C lambda gene is rodent C lambda gene such as mouse or rodent C lamb 1, 2, or 3 (Murphy et al., paragraphs 5-10, 496, 504, and 507). Murphy et al. further exemplifies the generation of a rodent whose endogenous Vk, Jk, and Ck gene segments have been replaced by multiple human V lambda and human J lambda gene segments operably linked to a rodent lambda constant region gene segment, and teaches that not only are antibodies comprising chimeric human lambda variable/ mouse constant region light chain produced in the transgenic mice, but that 90% of the B cells present in the mouse produce the chimeric lambda antibodies (Murphy et al., paragraph 507). Murphy et al. also teaches to insert a large number of heterologous V lambda gene segments, such as all the human V lambda gene segments from cluster A, B, and C (Murphy et al., paragraph 407). Martin et al. further supplements the ‘256 patent claims and Murphy by teaching that the sequences for the lambda light chain locus had been obtained from a number of different dog breeds and further provides a detailed map of the canine lambda light chain locus which contains 162 canine lambda gene segments (Murphy et al., pages 225-227, Table 3 and Figure 2). 
Thus, based on the breadth of the ‘256 patent claims which encompass a transgenic mouse whose genome comprises a partly canine lambda light chain locus comprising canine V lambda gene segments and canine J lambda gene segments inserted in place of endogenous mouse light chain locus V and J, or V, J, and C gene segments and which is capable of producing chimeric canine/mouse light chains, the teachings and motivation provided by Murphy et al. to make a mouse with multiple heterologous V lambda gene segments, multiple  heterologous J lambda gene segments, and multiple mouse C lambda gene segments replacing the endogenous Vk, Jk, and Ck gene segments in the endogenous mouse lambda locus, and where 90% of the mouse B cells express chimeric lambda antibodies, and the teachings of Martin et al. for the canine lambda locus structure and gene segment sequences, it would have been obvious to the skilled artisan at the time of filing to make a transgenic mouse as encompassed by the ’256 patent claims where canine lambda V and J gene segments and mouse lambda C gene segments are inserted into the endogenous mouse kappa locus, thereby replacing the endogenous mouse kappa V, J, and C gene segments, with a reasonable expectation of success. Further, based on the teachings of Murphy that a large number of heterologous V lambda gene segments can be introduced, and the teachings of Martin for the canine lambda locus structure and gene segment sequences which include 162 canine V lambda gene segments, it would have been prima facie obvious to the skilled artisan to include at least 20, at least 40, or at least 70 canine lambda gene segments in such a transgenic mouse with a reasonable expectation of success. 
 
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633